 


109 HR 376 IH: Medicare’s Equitable Drugs for Seniors Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 376 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mrs. Emerson (for herself, Mr. Moore of Kansas, Mr. Ramstad, Mr. Ross, Mr. Wamp, Mr. Davis of Florida, Mr. Burton of Indiana, and Mr. Emanuel) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to negotiate fair prices for Medicare prescription drugs on behalf of Medicare beneficiaries. 
 
 
1.Short titleThis Act may be cited as the Medicare’s Equitable Drugs for Seniors Act of 2005. 
2.Negotiating fair prices for Medicare prescription drugs on behalf of Medicare beneficiariesSection 1860D–11 of the Social Security Act (42 U.S.C. 1395–111) is amended by striking subsection (i) (relating to noninterference) and by inserting the following: 
 
(i)Authority to negotiate prices with manufacturersIn order to ensure that beneficiaries enrolled under prescription drug plans and MA–PD plans pay the lowest possible price, the Secretary shall have authority similar to that of the Secretary of Veterans Affairs, Secretary of Defense, and the heads of other Federal agencies and departments that purchase prescription drugs in bulk to negotiate contracts with manufacturers of covered part D drugs, consistent with the requirements and in furtherance of the goals of providing quality care and containing costs under this part.. 
 
